       Case: 1:21-cv-03090 Document #: 1 Filed: 06/09/21 Page 1 of 6 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

RICHARD ALLISON,                               )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )            1:21-cv-3090
                                                       No. _____________________
                                               )
PATRICK W. LARMON and PATRICK                  )
LARMON as agent and/or employee of             )
INTERNATIONAL PAPER COMPANY,                   )
and INTERNATIONAL PAPER                        )
COMPANY,                                       )       JURY TRIAL DEMANDED
                                               )
               Defendants.                     )

                      PATRICK LARMON’S NOTICE OF REMOVAL

       Defendant Patrick Larmon (“Removing Defendant”), by and through his attorneys, and

pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, files this Notice of Removal of the action styled

Richard Allison v. Patrick W. Larmon and International Paper Company, Case

No. 2021-L-000152 (the “Action”), from the Circuit Court of DuPage County, State of Illinois to

the United States District Court for the Northern District of Illinois.

       This is a civil action over which this Court has original subject matter jurisdiction under

28 U.S.C. §§ 1332 and 1441(b), in that the matter in controversy exceeds Seventy-Five

Thousand Dollars ($75,000.00), exclusive of interest and costs, and is between citizens of

different States; and none of the defendants are citizens of the State in which the Action was

commenced.

       In support thereof, Removing Defendant states as follows:

                            I.   NOTICE OF REMOVAL IS TIMELY

       1.      On or about February 5, 2021, Plaintiff filed his original Complaint in the Circuit

Court of DuPage County, State of Illinois. On February 22, 2021, Plaintiff filed his First
       Case: 1:21-cv-03090 Document #: 1 Filed: 06/09/21 Page 2 of 6 PageID #:2




Amended Complaint. This case has been assigned Case No. 2021-L-000152. See Plaintiff’s

First Amended Complaint, attached hereto and incorporated herein by reference as Exhibit A.

        2.      Removing Defendant was served with the Summons and First Amended

Complaint on May 11, 2021.1 See Notice of Service of Process, attached hereto as Exhibit B.

        3.      This Notice of Removal is timely under 28 U.S.C. § 1446(b), because it is filed

within 30 days of Removing Defendant’s receipt of Plaintiff’s First Amended Complaint, and

within one year of the commencement of the Action.

                        II.     DIVERSITY JURISDICTION EXISTS

        4.      This Court has original subject matter jurisdiction over the Action pursuant to

28 U.S.C. §§ 1332(a) and 1441(b), because (a) there is complete diversity of citizenship among

the parties; (b) the amount in controversy exceeds the sum of Seventy-Five Thousand Dollars

($75,000.00), exclusive of interest and cost; and (c) none of the parties in interest who are

properly joined and served as defendants are citizens of Illinois.

A.      The Diversity of Citizenship Required is Satisfied.

        5.      Upon information and belief, Plaintiff is an individual domiciled in the State of

Illinois, and, therefore, for the purpose of this Notice of Removal, Plaintiff is a citizen of the

State of Illinois.

        6.      Removing Defendant is an individual domiciled in the State of Virginia, and,

therefore, for the purpose of this Notice of Removal, Defendant is a citizen of the State of

Virginia.

        7.      Defendant International Paper Company (“IP”) is a corporation incorporated in

the State of New York, with its principal place of business in Memphis, Tennessee, and,


1
 Plaintiff never served Removing Defendant with the initial complaint, only the First Amended
Complaint.


                                                 2
       Case: 1:21-cv-03090 Document #: 1 Filed: 06/09/21 Page 3 of 6 PageID #:3




therefore, for the purpose of this Notice of Removal, IP is a citizen of the State of New York and

the State of Tennessee. IP has not yet been served.

           8.    There is complete diversity of citizenship because Plaintiff is a citizen of Illinois,

IP is a corporate citizen of New York and Tennessee, and Removing Defendant is a citizen of

Virginia. See 28 U.S.C. § 1332(a)(1) (court has diversity jurisdiction over citizens of different

states).

B.         The Amount in Controversy Required is Satisfied.

           9.    Although Plaintiff’s First Amended Complaint prays for judgment “in excess of

$50,000.00,” there is a reasonable probability that the claim placed at issue is an amount greater

than Seventy-Five Thousand Dollars ($75,000.00), exclusive of interest and costs. Rising-Moore

v. Red Roof Inns, Inc., 435 F.3d 813, 815–16 (7th Cir. 2006); Smith v. American General Life &

Accident Ins. Co., 337 F.3d 888, 892 (7th Cir. 2003); Chase v. Shop ‘N Save Warehouse Foods,

Inc., 110 F.3d 424, 427–28 (7th Cir. 1997).

           10.   Plaintiff alleges that as a proximate result of Defendants’ actions, he suffered the

following: severe bodily injuries, past and continuing pain and suffering, past and continuing

loss of normal life, past and continuing disability, past and continuing lost wages, and past and

continuing medical expenses. See Ex. A, Count I ¶ 8, Count II ¶ 15(j).

           11.   Without admitting the veracity of Plaintiff’s allegations, a reasonable and

commonsense reading of the First Amended Complaint shows that the amount in controversy

requirement has been met.

           12.   In light of the complete diversity of citizenship between the parties and the

requisite amount in controversy, this Court has original jurisdiction over the Action pursuant to

28 U.S.C. §§ 1332(a) and 1441(b).




                                                   3
       Case: 1:21-cv-03090 Document #: 1 Filed: 06/09/21 Page 4 of 6 PageID #:4




                          III.   CONSENT OF ALL DEFENDANTS

       13.     All served Defendants consent and join in the removal of this Action.

                    IV.     REMOVAL TO THIS DISTRICT IS PROPER

       14.     Removal venue exists in the United States District Court for the Northern District

of Illinois, and is proper in this Court, because the Circuit Court of DuPage County, Illinois

(where the Action was originally filed) is within the jurisdiction of the Northern District of

Illinois. See 28 U.S.C. § 1441(a).

       15.     Pursuant to 28 U.S.C. § 1441(a), copies of all process, pleadings, and orders on

file in the state court, as well as copies of all other process, pleadings, and orders served to date

upon the Removing Defendant are attached hereto. See Exhibits A and B.

       16.     Pursuant to 28 U.S.C. § 1446(d) prompt written notice of this Notice of Removal

is being sent to Plaintiff and to the Clerk of Court for the Circuit Court of DuPage County,

Illinois. Copies of the Notice to Clerk and Notice to Plaintiff are attached hereto as Exhibits C

and D, respectively.

       17.     Removing Defendant reserves the right to amend or supplement this Notice of

Removal.

       18.     Removing Defendant requests a trial by jury.

       WHEREFORE, Removing Defendant, Patrick Larmon, requests that the case styled

Richard Allison v. Patrick W. Larmon and International Paper Company, Case

No. 2021-L-000152, be removed to this Court and that this Court take subject matter jurisdiction

over this matter.




                                                 4
      Case: 1:21-cv-03090 Document #: 1 Filed: 06/09/21 Page 5 of 6 PageID #:5




Dated: June 9, 2021                   HUSCH BLACKWELL LLP

                                      By:    /s/ Jennifer L. Dlugosz
                                             Jennifer L. Dlugosz (#6289378)
                                             Michael J. Hopkins (#6336058)
                                             120 South Riverside Plaza, Suite 2200
                                             Chicago, IL 60606
                                             Phone: (312) 655-1500
                                             jen.dlugosz@huschblackwell.com
                                             michael.hopkins@huschblackwell.com

                                             Attorneys for Defendant Patrick Larmon




                                         5
       Case: 1:21-cv-03090 Document #: 1 Filed: 06/09/21 Page 6 of 6 PageID #:6




                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing, Notice of Removal, was

served by electronic mail and by placing same in the United States mail chute located at 120

South Riverside Plaza, Chicago, Illinois 60606, properly addressed and postage fully prepaid, on

this 9th day of June, 2021 to plaintiff’s counsel listed below.

       Michael J. Urgo, Jr.
       David B. Reeves
       URGO & NUGENT, LLC.
       2 North LaSalle St.
       Suite 1800
       Chicago, IL 60602
       murgo@urgoandnugentll.com
       dreeves@urgoandnugentllc.com


                                              By: /s/Jennifer L. Dlugosz




                                                  6
